Order entered September 17, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01072-CR

                               JAMES CRAWFORD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 86th District Court
                                 Kaufman County, Texas
                             Trial Court Cause No. 30096-422

                                            ORDER
       Before the Court are appellant’s motion for rehearing and appellant’s motion requesting a

copy of the trial record. Appellant’s motion for rehearing is OVERRULED. Appellant’s

motion to request trial records is GRANTED IN PART.


       We ORDER appellant’s counsel, J. Daniel Oliphant, to deliver, in paper format, copies

of the portions of the clerk’s record and reporter’s record relevant to the issues raised on appeal

which would include the following:


           1. The amended indictment;


           2. The trial court’s charge to the jury;
           3. The jury’s verdicts;


           4. The judgment; and


           5. The reporter’s record of the entire trial except voir dire.


To reduce the amount of paper and cost involved, counsel may print this material on both sides

of each sheet of paper and may print it in a format so that not more than two pages of the record

appear on each side of the page. .


       We ORDER Mr. Oliphant to file with this Court, within FIFTEEN DAYS of the date of

this order, written verification that he has sent a paper copy of the record to appellant.


       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to J.

Daniel Oliphant, and by first-class mail to James Crawford.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE